 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   WANI JUMA KOSE,                                    Case No.: 19-CV-0858 JLS (LL)
12                                    Petitioner,
                                                        ORDER (1) GRANTING
13   v.                                                 APPLICATION TO PROCEED IN
                                                        FORMA PAUPERIS AND
14   UNKNOWN,
                                                        (2) DISMISSING PETITION
15                                  Respondent.         WITHOUT PREJUDICE
16
17         Petitioner, a state prisoner proceeding pro se, has submitted a Petition for a Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma
19   pauperis. (ECF Nos. 1-2.) Although the Court grants Petitioner’s motion to proceed in
20   forma pauperis, the Petition is subject to dismissal for failure to name a proper Respondent
21   and failure to allege exhaustion of state court remedies as to all claims.
22                     MOTION TO PROCEED IN FORMA PAUPERIS
23         Petitioner has $2.34 on account at the California correctional institution in which he
24   is presently confined. ECF No. 1 at 50. Petitioner cannot afford the $5.00 filing fee. Thus,
25   the Court GRANTS Petitioner’s application to proceed in forma pauperis and allows him
26   to prosecute the above-referenced action without being required to prepay fees or costs and
27   without being required to post security. The Clerk of the Court shall file the Petition
28   without prepayment of the filing fee.

                                                    1
                                                                                  19-CV-0858 JLS (LL)
 1                     FAILURE TO NAME A PROPER RESPONDENT
 2         The Petition must be dismissed because Petitioner has failed to name a proper
 3   respondent. On federal habeas, a state prisoner must name the state officer having custody
 4   of him as the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996)
 5   (citing Rule 2(a), 28 U.S.C. foll. § 2254). “Typically, that person is the warden of the
 6   facility in which the petitioner is incarcerated.”       Id.   Federal courts lack personal
 7   jurisdiction when a habeas petition fails to name a proper respondent. See id.
 8         The warden is the typical respondent.          “[T]he rules following section 2254,”
 9   however, “do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be
10   ‘either the warden of the institution in which the petitioner is incarcerated . . . or the chief
11   officer in charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254
12   advisory committee’s note). If “a petitioner is in custody due to the state action he is
13   challenging, ‘[t]he named respondent shall be the state officer who has official custody of
14   the petitioner (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C.
15   foll. § 2254 advisory committee’s note). This requirement exists because a writ of habeas
16   corpus acts upon the custodian of the state prisoner, the person who will produce “the body”
17   if directed to do so by the Court. “Both the warden of a California prison and the Director
18   of Corrections for California have the power to produce the prisoner.” Ortiz-Sandoval, 81
19   F.3d at 895.
20         Here, Petitioner has failed to name a Respondent. In order for the Court to entertain
21   the Petition filed in this action, Petitioner must name the warden in charge of the state
22   correctional facility in which he is presently confined or the Secretary of the California
23   Department of Corrections and Rehabilitation. Brittingham v. United States, 982 F.2d 378,
24   379 (9th Cir. 1992) (per curiam).
25                      EXHAUSTION OF STATE COURT REMEDIES
26         Habeas petitioners who wish to challenge either their state court conviction or the
27   length of their confinement in state prison must first exhaust state judicial remedies. 28
28   U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133–34 (1987). To exhaust state

                                                    2
                                                                                   19-CV-0858 JLS (LL)
 1   judicial remedies, a California state prisoner must present the California Supreme Court
 2   with a fair opportunity to rule on the merits of every issue raised in his or her federal habeas
 3   petition. 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S. at 133–34. Moreover, to properly
 4   exhaust state court remedies a petitioner must allege, in state court, how one or more of his
 5   or her federal rights have been violated. The Supreme Court in Duncan v. Henry, 513 U.S.
 6   364 (1995) reasoned: “If state courts are to be given the opportunity to correct alleged
 7   violations of prisoners’ federal rights, they must surely be alerted to the fact that the
 8   prisoners are asserting claims under the United States Constitution.” Id. at 365–66. For
 9   example, “[i]f a habeas petitioner wishes to claim that an evidentiary ruling at a state court
10   trial denied him [or her] the due process of law guaranteed by the Fourteenth Amendment,
11   he [or she] must say so, not only in federal court, but in state court.” Id. at 366. The burden
12   of proving a claim has been exhausted lies with Petitioner. Cartwright v. Cupp, 650 F.2d
13   1103, 1104 (9th Cir. 1981).
14         The Petition presents two claims, both of which have been presented to the state
15   appellate court but only one of which appears to have been presented to the state supreme
16   court. See ECF No. 1 at 2, 6–21, 25–48. “[F]ederal district courts must dismiss mixed
17   habeas petitions.” Pliler v. Ford, 542 U.S. 225, 230 (2004), citing Rose v. Lundy, 455 U.S.
18   509, 510, 522 (1982). Prior to dismissing any future amended petition as mixed, however,
19   the Court hereby notifies Petitioner of his options to avoid the possible future dismissal of
20   an amended mixed petition for failing to allege complete exhaustion of state court remedies
21   if, and when, he files an amended petition naming a proper Respondent.
22                i) First Option: Allege Complete Exhaustion
23         Petitioner may allege he has in fact exhausted state court remedies as to all claims.
24                ii) Second Option: Voluntarily Dismiss the Petition
25         Petitioner may move to voluntarily dismiss his entire federal petition and return to
26   state court to exhaust his unexhausted claim. He may then file a new federal petition
27   containing only exhausted claims. See Rose v. Lundy, 455 U.S. 509, 510, 520-21 (stating
28   that a petitioner who files a mixed petition may dismiss his petition to “return[] to state

                                                    3
                                                                                   19-CV-0858 JLS (LL)
 1   court to exhaust his claims.”) Petitioner is cautioned that any new federal petition must be
 2   filed before expiration of the one-year statute of limitations. Ordinarily, a petitioner has
 3   one year from when his conviction became final to file his federal petition, unless he can
 4   show that statutory or equitable “tolling” applies. Duncan v. Walker, 533 U.S. 167, 176
 5   (2001); 28 U.S.C. § 2244(d).1 The statute of limitations does not run while a properly filed
 6   state habeas corpus petition is pending in state court. 28 U.S.C. § 2244(d)(2); see Nino v.
 7   Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999) (“[W]e hold that the statute of limitations is
 8   tolled from the time the first state habeas petition is filed until the California Supreme Court
 9   rejects the petitioner’s final collateral challenge.”), overruled in part by Carey v. Saffold,
10   536 U.S. 214, 225–26 (2002) (holding that if a petitioner unreasonably delays filing a
11   habeas petition in a higher California court after a denial in a lower court, he is not entitled
12   to statutory tolling during the gap between those petitions); but see Artuz v. Bennett, 531
13   U.S. 4, 8 (2000) (holding that “an application is ‘properly filed’ when its delivery and
14
15   1   28 U.S.C. § 2244 (d) provides:
16         (1) A 1-year period of limitation shall apply to an application for a writ of
17         habeas corpus by a person in custody pursuant to the judgment of a State court.
           The limitation period shall run from the latest of--
18                (A) the date on which the judgment became final by the conclusion of
                  direct review or the expiration of the time for seeking such review;
19
                  (B) the date on which the impediment to filing an application created
20                by State action in violation of the Constitution or laws of the United
                  States is removed, if the applicant was prevented from filing by such
21                State action;
22                (C) the date on which the constitutional right asserted was initially
                  recognized by the Supreme Court, if the right has been newly
23                recognized by the Supreme Court and made retroactively applicable to
                  cases on collateral review; or
24
                  (D) the date on which the factual predicate of the claim or claims
25                presented could have been discovered through the exercise of due
                  diligence.
26
           (2) The time during which a properly filed application for State post-
27         conviction or other collateral review with respect to the pertinent judgement
           or claim is pending shall not be counted toward any period of limitation under
28         this subsection.

                                                    4
                                                                                   19-CV-0858 JLS (LL)
 1   acceptance [by the appropriate court officer for placement into the record] are in
 2   compliance with the applicable laws and rules governing filings.”); Bonner v. Carey, 425
 3   F.3d 1145, 1149 (9th Cir. 2005) (holding that a state application for post-conviction relief
 4   which is ultimately dismissed as untimely was neither “properly filed” nor “pending” while
 5   it was under consideration by the state court, and therefore does not statutorily toll the
 6   statute of limitations), as amended 439 F.3d 993. Absent some other basis for tolling,
 7   however, the statute of limitations continues to run while a federal habeas petition is
 8   pending. Duncan, 533 U.S. at 181–82.
 9                iii) Third Option: File a Motion to Stay the Federal Proceedings
10         Petitioner may file a motion to stay this federal proceeding while he returns to state
11   court to exhaust his unexhausted claim. There are two methods available to Petitioner, the
12   “stay and abeyance” procedure and the “withdrawal and abeyance” procedure.
13         If Petitioner wishes to use the “stay and abeyance” procedure he should ask the Court
14   to stay his mixed petition while he returns to state court to exhaust. Under this procedure
15   he must demonstrate that he has an arguably meritorious claim which he wishes to return
16   to state court to exhaust, that he is diligently pursuing his state court remedies with respect
17   to the claim, and that good cause exists for his failure to timely exhaust his state court
18   remedies. Rhines v. Webber, 544 U.S. 269, 277–78 (2005).
19         If Petitioner wishes to use the “withdrawal and abeyance” procedure, he must
20   voluntarily withdraw his unexhausted claim, ask the Court to stay the proceedings and hold
21   the fully-exhausted petition in abeyance while he returns to state court to exhaust, and then
22   seek permission to amend his petition to include the newly exhausted claim after
23   exhaustion is complete. King v. Ryan, 564 F.3d. 1133, 1135 (9th Cir. 2009). Although
24   under this procedure Petitioner is not required to demonstrate good cause for his failure to
25   timely exhaust, the newly exhausted claim must be either timely under the statute of
26   limitations or “relate back” to the claims in the fully-exhausted petition, that is, they must
27   share a “common core of operative facts” with the previously exhausted claims. King, 564
28   F.3d at 1141, quoting Mayle v. Felix, 545 U.S. 644, 659 (2005).

                                                    5
                                                                                   19-CV-0858 JLS (LL)
 1                                        CONCLUSION
 2         Based on the foregoing, Petitioner’s Motion to proceed in forma pauperis is
 3   GRANTED. This action is DISMISSED without prejudice for failure to name a proper
 4   Respondent. Petitioner MAY FILE a First Amended Petition which names a proper
 5   Respondent on or before July 7, 2019. Petitioner is cautioned that if the First Amended
 6   Petition contains both exhausted and unexhausted claims, he will be required to choose one
 7   of the options listed above in order to avoid having his amended petition dismissed for
 8   failing to allege exhaustion of state court remedies as to all claims presented. The Clerk of
 9   Court shall send Petitioner a blank Southern District of California amended petition form
10   along with a copy of this Order.
11         IT IS SO ORDERED.
12   Dated: May 13, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
                                                                                 19-CV-0858 JLS (LL)
